Underwood, Judge.
This is a suit by an employment agency for a service fee claimed to be owed for placement of an employee with defendant employer. The trial court, sitting without a jury, entered judgment for defendant on alternative grounds, one being that plaintiff had failed to prove properly that it was a duly licensed employment agency (see Management Search, Inc. v. Kinard, 231 Ga. 26 (199 SE2d 899) (1973)), and the other being that it had failed to establish a prima facie case because it "did not tender into evidence any documents on which [it] bases its case and claim against defendant.”
In this court plaintiff challenges the ground as to proof of licensing, but fails to address the alternative ground for judgment. Since that ground is sufficient on its face to support the judgment rendered, and no reversible error has been demonstrated with respect to it, the judgment must be affirmed.

Judgment affirmed.


Webb, P. J., and Banke, J. concur.

Submitted March 5, 1979 —
Decided March 16,1979.
Wininger & Gregory, David R. Wininger, for appellant.
Alston, Miller & Gaines, Thomas Thorne-Thomsen, for appellee.